DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 25 Apr. 2022 does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic entity, and the person who signed it has not been established as being authorized to act on behalf of the juristic entity.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,788,268. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 1 of ‘268 claims 
A dry adiabatic cooler, comprising: (col 6 line 10)
a frame; (col 6 line 11)
two tube bundles arranged in said frame in a vertically oriented V-shape; (col 6 lines 12-13)
each of said two tube bundles having an inlet header and an outlet header, each said inlet header configured and located to receive hot process fluid and to distribute said hot process fluid to a corresponding tube bundle and each said outlet header configured and located to receive cooled process fluid from said corresponding tube bundle; (col 6 lines 14-20, where one of ordinary skill in the art would understand that each said inlet header configured and located to receive hot process fluid based on the specification; where one of ordinary skill in the art would understand that each said outlet header configured and located to receive cooled process fluid based on the specification)
at least one fan located and configured to move air through said two tube bundles; (col 6 lines 24-26, where one of ordinary skill in the art would understand that fans configured must be located to perform the function, where one of ordinary skill in the art would understand that one or multiple fans could be used based on the specification, where one of ordinary skill in the art would understand that the fan could force or draw air as long as the air convects through the cooler based on the specification)
a plurality of upper adiabatic pads and a plurality of lower adiabatic pads mounted in said frame adjacent to an air intake side of each said two tube bundles, said plurality of upper adiabatic pads having upper adiabatic pad shipping positions laterally adjacent respective ones of said plurality of lower adiabatic pads and upper adiabatic pad operational positions above respective ones of said plurality of lower adiabatic pads; (col 6 lines 28-35)
a water distribution system comprising one or more water distribution tubes configured and located to wet and cool said air prior to being  moved through said two tube bundles; and (col 6 lines 36-39)
a water collection tray located below said adiabatic pads and configured to collect water draining from said adiabatic pads. (col 6 lines 50-52)

Regarding claim 2, claim 1 of ‘268 claims all the limitations of claim 1. Claim 2 further claims:
A dry adiabatic cooler according to claim 1, further comprising a control system configured to cause said plurality of upper adiabatic pads to move from respective shipping positions to respective operational positions. (col 6 lines 53-58)

Allowable Subject Matter
Claims 1-2 are allowable.
Regarding claim 1, the closest prior art is Hippocrates et al. EP 1 698 847 A1. Hippocrates does not teach said plurality of upper adiabatic pads having upper adiabatic pad shipping positions laterally adjacent respective ones of said plurality of lower adiabatic pads and upper adiabatic pad operational positions above respective ones of said plurality of lower adiabatic pads. The modification would not have been obvious because the upper pads of Hippocrates are bound to the lower pads. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claim 2 depends upon claim 1. 

Response to Arguments
The following is a response to Applicant’s arguments filed 25 Apr. 2022:

Applicant argues that the non-statutory double patenting is overcome by a terminal disclaimer. 
Examiner disagrees. The terminal disclaimer was disapproved by Kimberly R White on 26 Apr. 2022. The terminal disclaimer is not proper and the double patenting rejection is maintained.

Applicant argues that the 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776